ACCEPTED
                                                                                             12-14-00309-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                         7/6/2015 2:22:49 PM
                                                                                               CATHY LUSK
                            CAUSE NO. 12-14-00309-CR                                                  CLERK


 JOLLY DEE NEELY                            §    IN THE
                                            §
 VS.                                        §    TWELFTH COURT
                                                                           FILED IN
                                            §                       12th COURT OF APPEALS
 THE STATE OF TEXAS                         §    OF APPEALS              TYLER, TEXAS
                                                                     7/6/2015 2:22:49 PM
                               MOTION TO                                 CATHY S. LUSK
                                                                             Clerk
               EXTEND TIME TO FILE APPELLANT’S PRO SE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Jolly Dee Neely and numbered

       007-0479-14.

3.     Appellant was convicted of Assault with a Deadly Weapon.

4.     Appellant was assessed a sentence of sixty (6) years confinement in the Texas

       Department of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on October 27, 2014.

6.     The Clerk's Record was filed on December 9, 2014 and supplemented on

       December 9, 2014; the Reporter's Record was filed on December 4, 2014.

7.     The Appellant’s Brief was filed on April 10, 2015. Appellant’s Pro Se Brief was

       due on July 1, 2015. Appellant requests the Court an extension of thirty (30)

       days.

8.     Appellant requests an extension of time due to the following facts and

       circumstances. Appellant is representing himself in this matter. The trial court

       bench warranted the Appellant from the Byrd Unit to review the Clerk’s Record

       and Reporter’s Record. Due to the length of the records made available by the

       trial court, Appellant needs additional time to prepare his pro se brief. The trial
       court has released the bench warrant and the Appellant could be released back

       to the Byrd Unit at anytime. The Appellant’s personal documents, research and

       and paperwork are currently the Byrd Unit and unavailable to him while in

       Smith County Jail. Appellant needs time once returned to his unit to continue

       his efforts in the preparation of his pro se brief. Appellant is requesting that the

       Court grant him an additional thirty (30) days to prepare his brief.

9.     Appellant requests an extension of time due to the above referenced facts and

       circumstances.

10.    Appellant prays that this Court grant this Motion to Extend Time to File

       Appellant’s Brief for a period of thirty (30) days, and for such other and further

       relief as the Court may deem appropriate.

                                                 Respectfully submitted,



                                                 Law Office of James W. Huggler, Jr.
                                                 100 E. Ferguson, Suite 805
                                                 Tyler, Texas 75702
                                                 Tel: (903) 593-2400
                                                 Fax: (903) 593-3830

                                                 By: /S/ James W. Huggler, Jr.
                                                 James W. Huggler, Jr.
                                                 State Bar No. 00795437
                                                 Attorney for APPELLANT


                             CERTIFICATE OF SERVICE


       This is to certify that on July 6, 2015, a true and correct copy of the above and

foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                           /S/ James W. Huggler, Jr.
                                          James W. Huggler, Jr.